Citation Nr: 1623217	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is associated with the claims file.

During the March 2016 hearing before the Board, the Veteran's representative raised a motion to advance the Veteran's case on the Board's docket due to severe financial hardship.  The Board finds the evidence submitted in support of the motion showing missed mortgage payments, a filing of bankruptcy under Chapter 13 of the U.S. Bankruptcy Code, and the Veteran's testimony detailing his limited income to be sufficient to establish evidence of a financial hardship.  Accordingly, the Board grants the motion and this appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In April 2016, the Veteran submitted additional evidence with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's PTSD is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an increased rating greater than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for entitlement to an increased rating for PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A letter dated in January 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was provided with a VA examination with regard to his claim in April 2009.  Review of the examination report reflects that it is adequate in this case to determine the severity of the Veteran's PTSD under the pertinent rating criteria.  Although the April 2009 VA examination is seven years old, the Veteran has not alleged that his PTSD has worsened in severity since that time, and he has submitted more recent private psychiatric records which show his current PTSD symptoms.  The duty to assist does not require a remand for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at his hearing by a competent representative from The American Legion.  During the hearing, the VLJ and representative asked the Veteran questions about the severity of his PTSD and any additional evidence that may substantiate his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Veteran contends that he is entitled to an increased rating greater than 70 percent for his service-connected PTSD.  Service connection for PTSD was granted by the RO in a January 2004 rating decision, and a 50 percent rating was assigned, effective December 19, 2002, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A November 2005 rating decision assigned an initial 70 percent disability rating, effective December 19, 2002.  In October 2008, the Veteran filed the current claim seeking an increased rating for his PTSD.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan, 16 Vet. App. at 442.  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 70 percent disabling where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.  A GAF score of 31 to 40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

In April 2009, the Veteran underwent a VA psychiatric examination.  The Veteran reported PTSD symptoms of daily frequency, high severity, and continuous duration.  He noted that his symptoms occurred on a daily basis, which was a change from his previous evaluation.  The Veteran reported problems paying attention at work and difficulty working with the public.  He stated that he checked the locks of his home in the evenings and he had inability to sleep through the night.  He refused to travel and reported detachment from others with the exception of his grandchildren.  He felt that he could only relate to children and animals.  He described some re-experiencing symptoms.  He noted that he tried to take some online college courses, but that he stopped because he "drifts too much."  He stated that he was mostly unemployed but that he had a small business where he was a locksmith.  He noted difficulty with organization and multitasking.  He reported that he had been married for 8.5 years, and that this was his second marriage.  He stated that he had some friends, primarily through his spouse.  He reported his main hobby to be working in the garden, and noted that he also maintained his home and did chores around the house.  He indicated that he recently shot his neighbor's dog after the neighbor's dog killed his cat.  The police were called and ended up arresting the neighbor.  The Veteran denied suicide attempts.

Mental status examination showed the Veteran to be neatly groomed and wearing appropriate clothing.  The examiner felt that the Veteran was independent for activities of daily living.  He made good eye contact and his thought process was logical, organized, and goal-directed.  There was no evidence of delusions or hallucinations.  He was fully oriented to person, place, time, and circumstance.  There was no memory loss and no obsessive or ritualistic behavior which would interfere with routine daily activities.  Speech was normal with no noted irrelevant, illogical, or obscure speech pattern.  The Veteran reported mild depressed mood with no impulse control problems, although there was some sleep impairment noted which interfered with daytime activities.  The examiner noted that the Veteran experienced significant ongoing re-experiencing of traumatic events, avoidance of trauma-related stimuli, diminished interest in activities, feelings of detachment and estrangement from others, and restricted range of affect.  There was also evidence of persistence of increased arousal, such as difficulty falling asleep.  Additionally, there was evidence of irritability or outbursts of anger and hypervigilance.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD interfered with employment as customer service positions were not the best choice for the Veteran.  However, the examiner did not find any other evidence to indicate that the Veteran would not be able to hold a position with less direct customer contact.  The examiner concluded that the Veteran's PTSD caused reduced reliability and productivity, but that the symptoms were not severe enough to require continuous medication.

Private medical treatment records from C.H., MA from 2008 through 2010 show complaints of and treatment for PTSD.  In December 2008, he reported symptoms of stress, difficulty trusting others, financial turmoil and associated fear of losing his home, exacerbated episodes of depression, severe anxiety,  and  feeling more reclusive than ever and not having anyone to confide in about his feelings.  His outlook was dismal and he appeared to be suppressing his true anger, which intensified his depression.  He stated that he felt "like bailing out" but that he would not due to his sense of responsibility.  He indicated that he was not at risk for harming himself.  There was no suicidal ideation, just a sense of helplessness.  Mental status examination showed the Veteran to have a neat and clean appearance.  He appeared "beaten down" by current stressors, and his motor activity was stiff, tense, and uncomfortable.  Speech was appropriate.  He was socially reclusive and internalized most feelings.  His self-esteem was low and he experienced increased episodes of depression, anxiety, and sleep disturbances.  Affect was labile and he was brooding and obsessive about his problems.  He was hyper-alert and hypervigilant.  Judgment was fair, but he was immobilized by uncertainty.  Thought processes were coherent and there was no delusional thinking.  There were no perceptual disturbances and no homicidal or suicidal ideation.  His marriage was secure but greatly stressed.  The diagnoses were PTSD and major depression.  A GAF score of 38 was assigned.  

A June 2009 private treatment record noted that the Veteran experienced anxiousness, sleep problems, and brooding thoughts about financial stresses.  He noted that he disliked being around crowds or unfamiliar places and people.  He was uninterested in others' lives or problems.  He displayed mood disturbances with increased frequency and severity of anxiety and depressive episodes.  The counselor noted that he needed order and predictability in his life.  He appeared depressed and chronically fatigued.  He was not suicidal, but wondered about any purpose to life.  Mental status examination showed the Veteran to be neat and clean.  He seemed quite depressed with chronic fatigue.  Outlook and morale were dejected.  There was no suicidal or homicidal ideation, but he lacked a sense of purpose.  Affect was blunted or labile.  Motor activity was stiff, tense, and uncomfortable.  He was easily irritated and reactive with verbal anger.  Mood disturbances of anxiety and depression were more frequent and severe, and he was more socially reclusive.  He seemed to internalize most of what distressed him, and he noted difficulty discussing his feelings with his wife.  He was hypervigilant with exaggerated startle response.  Judgment was fair and thought processes were coherent.  There was no delusional thinking or perpetual disturbances.  The diagnoses were PTSD, depression, and generalized anxiety.  A GAF score of 36 was assigned.

In a December 2009 private treatment record, the counselor disagreed with the GAF score of 55 assigned by the April 2009 VA examiner, noting that a GAF score in the mid-30s was more appropriate due to the frequency and severity of the Veteran's PTSD problems.  The Veteran was severely depressed and the counselor indicated that he had real problems establishing and maintaining effective social, job, and personal relationships.  The Veteran denied suicidal ideation, but wondered if life was "worth it."  The Veteran was extremely hyperalert and hypervigilant.  His sleep was disturbed.  He was socially remote and reclusive, mistrustful of others and fearing conflict or confrontation.  Mental status examination showed the Veteran to have a neat and clean appearance with defeated body language and posture.  He was depressed with increased anxiety.  Motor activity was stiff and  uncomfortable.  Thought processes were coherent and judgment was fair.  There was no delusional thinking and no perceptual disturbances.  There was no suicidal or homicidal ideation.  He indicated that he was getting along with his wife, but that both were depressed.  The diagnoses were PTSD, depression, and generalized anxiety.  A GAF score of 32 was assigned.

A June 2010 private treatment record reveals that the Veteran was stressed and depressed.  He indicated that he felt guilty and that he lacked purpose.  He was hyper-critical of most everything, as well as hyper-alert and hypervigilant.  He stated that he woke up at 4:00 a.m. to sit and stare out the window searching for "something" that never appeared "as yet."  He reported feeling impatient with others, and avoiding them.  He noted that he felt tired all the time and experienced poor sleep.  He described vividly painful intrusive thoughts and memories.  He was severely depressed but not at risk for deserting his wife or harming himself.  Mental status examination showed the Veteran to be neat with a clean appearance.  Motor activity was stiff and tense but speech was appropriate.  He reported more frequent and intense episodes of anxiety and depression.  He felt overwhelmed by financial difficulties and his stress level was very high.  He appeared chronically fatigued and stated that he experienced sleep disturbances.  Affect was blunted but there was no suicidal or homicidal ideation.  Judgement was fair and thought processes were coherent.  There was no delusional thinking and no perceptual disturbances.  He was hypervigilant with exaggerated startle response.  The diagnoses were PTSD, depression, and generalized anxiety.  A GAF score of 32 was assigned.

A December 2010 private treatment record reflects that the Veteran was experiencing decreased morale with anxiety and depression.  He was mistrustful, critical, felt helpless, and felt discouraged.  He internalized many of his feelings and was socially withdrawn and reclusive.  There was no risk for suicidal behavior, although he did talk about giving up and "disappearing into the woods."  He felt frustrated with himself for obsessing and brooding over his problems.  He reported lack of energy and motivation and an inability to discuss problems with his wife.  He reported continued problems sleeping and nightmares.  He was cynical of authority and various family members.  He had great difficulty establishing and maintaining effective social, family, and job relationships.  He noted a loving relationship with one granddaughter.  Mental status examination showed the Veteran to have a neat and clean appearance.  Motor activity was stiff and tense and he appeared uncomfortable.  Speech was appropriate to content, but the Veteran appeared withdrawn noting increased anxiety and depression.  Affect was blunted, and he appeared sad.  There were daily intrusive thoughts of traumatic memories of Vietnam.  He was moderately chronically fatigued.  Judgment was fair and thought processes were coherent.  There was no delusional thinking.  He was hypervigilant and hyperalert.  The diagnoses were PTSD, depression, and generalized anxiety.  A GAF score of 32 was assigned.

A January 2012 private treatment record reflects that the Veteran was angry and despondent, and that he "continually contemplates suicide as an option."  The psychologist noted that the Veteran was "currently unemployable" due to his "anger, depression, and heightened startle response."  The Veteran reported living in an isolated small community.  He indicated that the Veteran's PTSD was worsening, as his social, occupational, and coping skills were "minimal."  The psychologist further indicated that the Veteran's anger, mood disturbances, intrusive thoughts, and hypervigilance kept him at a 40 on the GAF scale.  Mental status examination showed the Veteran to be appropriately dressed and groomed.  He made eye contact and displayed elevated psychomotor activity.  Thought processes were clear and free of delusional content, but the Veteran displayed suicidal ideation.  He was depressed but his memory was good.  He showed good insight and intact judgment with poor impulse control.  The diagnosis was PTSD, and a GAF score of 39 was assigned.

A September 2012 private treatment record reveals that the Veteran was angry and despondent, and that he continually contemplated suicide as an option.  He also reported mood disturbance, intrusive thoughts, and hypervigilance.  Mental status examination showed the Veteran to be appropriately dressed.  He made minimal eye contact and displayed an elevated amount of psychomotor activity.  Thought process was disorganized yet free of bizarre delusional content.  There was evidence of suicidal ideation and severe depression.  Memory was good and insight and judgment were intact, but there was poor impulse control.  The diagnosis was PTSD, and a GAF score of 39 was assigned.

A November 2015 private record reveals that the Veteran demonstrated symptoms of anger, depression, and heightened startle response.  The psychologist felt that the Veteran was unemployable.  The Veteran reported that he planned extractions when in public situations, and that he did not sit with his back to windows.  He reported frustrations taking orders from younger people and admitted to problems with authority figures.  Mental status examination showed the Veteran to be appropriately dressed and groomed.  He made good eye contact and displayed elevated psychomotor activity.  There was suicidal ideation during periods of depression.  Memory was found to be poor, evidenced by increased word-searching.  There was poor impulse control and anger outbursts.  The diagnosis was PTSD. 

During his March 2016 hearing before the Board, the Veteran testified that his PTSD caused difficulty dealing with others, anxiety, frustration, and trouble performing detailed tasks.  He stated that he had a poor attention to detail, difficulty following instructions, and difficulty working around more than a couple of people.  He noted that he regularly checks his surroundings to ensure that he is safe.  He reported feeling hyperaware of everything.  He stated that his symptoms were so severe that they interrupted his ability to perform tasks, as they take over and prevent him from focusing on the task at hand.  He also reported insomnia and intrusive thoughts.  He indicated that he was short-tempered and rude with others for no reason.  He reported that he divorced his first wife after 32 years, and that he was remarried.  He denied having a social life, and stated that he was socially isolated.  He stated that he had a Bachelor's degree in Journalism and that he took some courses in pursuit of a Master's Degree in Criminal Justice.  He noted that he worked with juveniles at the California Youth Authority, then worked in rural Mendocino County as a caretaker of old buildings, and eventually took a job as a reservationist in a beach property rental company.  He reported that he was fired from his job in March 2008 due to his PTSD.  He has been unemployed since then.

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for the Veteran's service-connected PTSD.

The Veteran's current 70 percent evaluation contemplates functional impairment comparable to occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 55 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  His scores of 32, 36, 38, and 39 reveal some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran has demonstrated symptoms including depression, difficulty paying attention and trouble with concentration and focus; difficulty working with others; hypervigilance; obsessive behavior such as frequent checking of locks and surroundings; detachment and social isolation; re-experiencing traumatic events; avoidance of trauma-related stimuli; diminished interest in activities; irritability and anger outbursts; depression and anxiety; insomnia; and intrusive thoughts.  The Veteran reported that he worked in his garden and around the house.  Although he is married, the evidence reflects that he had real problems establishing and maintaining effective social, job, and personal relationships.  

The medical evidence of record shows that the Veteran was always neatly groomed with no delusions or hallucinations.  He was fully oriented with normal speech.  His mood was depressed but judgment was always fair and insight good.  The majority of the evidence shows that his thought process was logical, organized, and goal-directed, although there was one instance of disorganized thought process.  Eye contact was regularly good, but there was one occurrence when it was minimal.  Further, memory was regularly reported as intact, although there was one time when it was reported as poor, described as increased word searching.  There was evidence of suicidal ideation when very depressed, although none of the evidence suggests any plan or intent.  Motor activity was tense or stiff.  Affect was described as labile or blunted.

The preponderance of the evidence is against a finding that the Veteran's PTSD is manifested by symptoms warranting a 100 percent evaluation, as the evidence does not show functional impairment comparable to total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience symptoms as listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for ratings of 70 percent, during the entire appeal period.  

The evidence does not demonstrate any of the symptoms contemplated in a 100 percent rating.  There is no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living such as maintenance of personal hygiene, or disorientation to time or place.  While there was one notation of disorganized thought process, this does not suggest gross impairment in thought processes or communication or impaired thought process of similar severity.  Although there is evidence of suicidal ideation, there was no evidence of plan or intent or other evidence suggesting that he was in persistent danger of hurting himself.  Further, while there was one instance of impaired memory shown as difficulty finding the right words, this does not reflect that memory was so severely impaired such that he had difficulty remembering the names of close relatives, own occupation, or own name.  Thus, the Veteran's symptoms do not rise to the severity contemplated by a 100 percent disability rating.  Ultimately, the Veteran's disability picture more closely corresponds to the requirements for a 70 percent evaluation.  As the evidence does not more nearly approximate an evaluation greater than 70 percent, an increased evaluation greater than 70 percent is not warranted for the Veteran's PTSD.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the course of this appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  When comparing the disability picture of the Veteran's PTSD with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the 70 percent disability rating.  A rating in excess of the 70 percent currently assigned is provided for certain manifestations of, and functional impairment due to, the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

The Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD throughout the course of this appeal.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an increased disability rating greater than 70 percent for PTSD is denied.


REMAND

The Veteran's claim for entitlement to a TDIU is remanded to obtain a new VA opinion as to the impact of all of the Veteran's service-connected disabilities upon his employability.  Although the April 2009 VA examiner stated that the Veteran was not unemployable due to his service-connected PTSD, it does not appear that the examiner considered the impact of the Veteran's other service-connected disabilities, in combination with his PTSD, upon his employability.  Additionally, the Board acknowledges the private medical opinions provided by S.T., Ph.D., in support of the claim for TDIU.  However, Dr. S.T. did not provide any explanation or supporting rationale for the opinion that the Veteran's PTSD rendered him unemployable.  Dr. S.T. merely cited to some of the Veteran's PTSD symptoms and stated that they made him unemployable.  The Board does not find these conclusory opinions probative in determining the impact of the Veteran's PTSD (and other service-connected disabilities) upon his employability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Accordingly, a VA examination should be provided to the Veteran to determine the impact of his service-connected disabilities upon his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be provided with a VA examination, conducted by a vocational expert, to determine the effects of all of his service-connected disabilities, in combination, on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the vocational expert must provide an opinion as to the following:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


